     Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 1 of 27 Page ID #:14




               CIV 190115 CIV DS 1901160 SI F 082104



                              Scanned Document Coversheet
System Code     CIV

Case Number     DS1901160

CaseType        CIV                    THIS COVERSHEET IS FOR COURT
Action Code     SIF
                                      PURPOSES ONLY AND THIS IS NOT
Action Date     01    15 19
                                      A PART OF THE OFFICIAL RECORD
ActionTime           21
                                       YOU WILL NOT BE CHARGED FOR
Action   Seq    0004

Printed         RHERN
                                                      TH I S PAG E
          by




Summons Issued and filed




                                          NEW FILE
       Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 2 of 27 Page ID #:15
                                                                                                                                                                                                          U
                                                                UMM                                                                                      FOR cou ros aNcr
                                                                                                                                                   so oaa a uso oE ca coer l
                                                   C TAC QN JUD GIAL
 NOTICE Tt3 DEFENDAhIT                                                                                                                                                h                   a


                                                                                                                                       s                                  o
 AV St3 AL DfEMANDADQ                               s                                                                                                                                             Fr
                                                                                                                                           4   L    iT    t
                                                                                                                                                                                                   S 1z
 UPS SUPPLY CHAIN 5t LUTIONS INC a Delaware c4rporation
     Additianal Parties Attaehrnent                               orm     is   attached                                                                                       r
                                                                                                                                                                      g               Z
 YOU ARE BEING SUED BY PLAl1 ITtFF
 LO EST   EMANt ANDO EL DEMANDANTE                                                                                                    gy

 DANIEL IBARRA                                an   individual                                                                                  H                  s   a           y                s               j




     NpTICE You nave been suetl The court may decide against yau without your being fi ard unless pou resppnd v rithin 30 days Read the tnfsyrrnatian
  beiow
       You have 30 CALENDAR DAYS                        after   this summons and legai
                                                                                            pers are serusd on you to fle a written respanse sY this couRand hewe a t py
  served on the plaitrtiff A letter or phone cali wii nc t proteck you Your weitten rFsspanse muSf De in prop r fegat farm if yau want the court ta hear yaur
  case There mey be a court fotrrt that you can us far your resportse Yau can find these cburt forms and more infarrnatiQn at fhe Cglifi mia C urts
    nline Self Help Cen er www courtinfoasa govfse thetp your caurtty law library or the courthouse near st you If yqu cannot pay the filing fse ask
  the caurt clerk far a fee waivet form tf you do naY flle yc ur respOnse 4n t me you m y Itase the case by default and your wages maney aFld praperty
  may be taken wiihout furtherwaming fmm the cou t
       There are other legal requirements You may want to call an attorney right away If you do nnt know an attomey you may want to caq an attarney
  referrai service If you cannot affard an attomey you may be eiigible for free tegal services from a nonprofit Ieg81 sentices program You can locate
  these nonprofit groups at the California Legal Services Web site www lawhelpcalifamia arg the Cafifomia Caurts Online Self Heip Center
   www courttnfo ca gov selfhelp or by contacting your local court or county bar associ tion NOTE The court has a statutory lien forwaived fees and
  costs on any settlement or arbitration award of 10 000 or more in a civil case The court s lien must be paid 6efore the court will dismiss the case
  AYlSOt lo han demandado Si no responde dantro de 30 d es ta corfe puede decidir en su canfra sin eseqchar su versi6n ea a tnformacidn a
 continuacrbrr


       Tiene 3t1D AS DE CALENDAR O despu8s de qr e le entreguerr esta citaaon y papeles legal s para presertEar una respuesta porescrltn en es a
 corfey hacer que se enfregue una copia al demandante Una earte Q una ltarnads tetefbntca no to protege r Su respu ste par esc fo tierre que estar
 en harmato legef correcfp si tleses que procesen su caso en a carte Es posible qus haya un formu arip qve ust d puetia us r pafa su respuesta
 Puede encontrar estos formu arias d la corte ym s info naci6n en el Genfro de 0 yucfa de fss Cortes de Cafifamia www sucoYte ca gou ert fa
 blbliateca de leyes de su condado o en a carte que te quede m s cerca 5i no pued pagar la cuvfa de presenteci6n pide al secretar o de 1a co e
 que te d un iom ulario de exencibn de pago de cuotas Si na presenta s respuest r s tiempv puede perder el casp por incumpltmierrto yt carte te
     odre quitar su suel0o dinero y bienes sin m s adue fencia
      Hay otros requisifos tsga es Es recomendabls que ttame a Un abt gado inmedietemente Si no eanoce a un abogado puede flamer a un senricro de
 remisidn a sbcrgados Si no puede pagar a un abogedo es posibl que cumpla eon ios requisitospara obtener servicios lega es grafuitos de n
 programa de servicios legales sin ines da tucro Puede encaantrerestos grupos sin nes de tucro en et sitia web de Cel fomia Legat S nrices
  www lawhelpcalifomia org en ef Gentro de Ayuda de as Cortas de Cal Iorrria www sucorte ca go o poni ndose en contacto corr la corfa o at
 ca egio de abc gadas focafes AVlSO Porley la corte tiene dare ha a rBctamarlas euotas y os casfos e cenfos porimpar er un greva nen sotrre
 cualquierrecuperacibn de JO Q00 c5 m s de va ar reci6 da mediant un acuerda o una carrcesion de art itraje en ur caso de darechocivii Tlene que
 pagar e grauem n de ie corta antes de que la carfe pueda desechar el easo

The    n rrt z       srtd addr s of the caurt is                                                                                 cAse ruMe R
                                                                                                                                           eS
                      y                                                                                                             7e
      nc    rbre        dir c  n da a corte es                   San Bernardino District             Civil Div rsion                                          P
247 West Third Street
San Bernardino CA 92415 0210
                                                                                                                                                                                                               Y           A X
The name address a d telephone number of plaintifPs attorney orplaintiif wifhou an attorney is
E nombre a direccidn y el numero de tet fono del abogada de demandante o det demandanfs que no tiene abogad                                                                           es
Jace H Kim Esq THE DOMINGUEZ FIRM LLp 3250 Wilshire Blvd Ste 120t Lt s Artgeles CA 90 10
QaT                                      AIV 15 2019                                             Clerk    ay                                                                                                 pu y
Fecha                                                                                             Seeretario                                                                                           4 i unto
For    proof         of service      ofthis summons             use   Proof of Service of Summons        c   rm P05 010
                                                                                                                                                         em IndeZ
Para prueba de entrega de esta eitation use ei iormulario Proof of Sentice of Summons                                            PO
                                                    NOTICE T            TNE PERSON S6RVEbs You are served
 s

                                                    1 Q as an individual defendant
                      k Kc   s                      2              as the person sued under the fictitious name of specifyj
            ti7                       p
            1
        i

                                          i
            Q   fi    m                             3              an beha f of specify
                                          o
                                      at                  under                CGP 416 1 0 corporation                                     GCP 416 6U jrninor
                L
                                     P                                         CCP 416 2a defunct corporation                              CCP 498 70 conservatee
                       FgA       8
                                                                               GGP 416 40                    or
                                                                                             association          partrtership             GGP 418 90 aufhorized persanj
                                                         Q ofher specify
                                                    4 0 by persanai delivery on date
                                                                                                                                                                                                          Pa ys 1 of 1
Fortn AdApted        torManslatory Use                                                    SUMMQNS                                                             c de        cn      a           e        a z o 465
 Jutlfcial Coundl of Galiforrtia
                                                                                                                                                                                              y             a          y
 SUM 1d0 Rev July 1 2009
       Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 3 of 27 Page ID #:16

                                                                                                                                  U

      SH    RT TtTLE                                                                             cas   Nu r ER
                                                                                                                              i




                                                                                                                      a5
      Ibarra v UPS Supply Chain Solutions Inc et al                                                              5                M




                                                             INSTRU TtONS FOR U3E

         This fprm may be usetl as an attaChm nt ta any summons if space does not petmit the I rsting of all parties on the ummons
         If this attechment is used insert the foifawing statement in the plaintiff or defendant box on the summpns Rd lifion f Part s
        Attachment fofrri is atfached


      List addl ional parties Chack only one box Use a separate page for eech fype of pany

                  Plaintiff        Defendant         Gross   Camp ainant    Q Cross Defenilant
      UPS SUPPLY CHAIN SOLiJTIE NS GENERAL SERVICES INC a Delaware corporation and DOES 1
      through 20 inclusive




                                                                                                                     Page         af

                                                                                                                                       Pa e1ot1
  o   ado     t   rtaar   aau nu

  Jutllciel Cawcil af Gellfomia                ADDITIQNAL PARTIES A7TAGHMENT
3UM 2Q A Reu January 1 200                           Attachment to S ummons
     Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 4 of 27 Page ID #:17




          CIV 190115 CIV DS 1901160 CASEEN 082102



                             Scanned Document Coversheet
System Code     CIV


Case Number     DS1901160

CaseType        CIV                   THIS COVERSHEET IS FOR COURT
Action Code     CASEEN
                                     PURPOSES ONLY AND THIS IS NOT
Action Date     01   15 19
                                     A PART OF THE OFFICIAL RECORD
ActionTime      8 21
                                      YOU WILL NOT BE CHARGED FOR
Action          0002
          Seq
Printed         RHERN
                                                      TH I S PAG E
          by




Complaint and Party information entered




                                         NEW FILE
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 5 of 27 Page ID #:18



    1   Jace H Kim Esq SBN 282039
        Carlos A Perez Esq SBN 285645
    2   Matias N Castro Esq SBN 308498
        THE DOMINGUEZ FIRM LLP                                                                                     j


    3                                                                      a       rt
        3250 Wilshire Boulevard Suite 1200
        Los Angeles California 90010                                               ri
    4   Telephone 213 381 4011
        Facsimile 213 201 8212                                                              1   N              2G 9
    5
        Attorneys for Plaintiff
    6   DANIEL IBARRA                                                          i        i       4 ip Ft        d
                                                                                                           4             p l 1 fi

    7


    8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

    9                                 FOR THE COUNTY OF SAN BERNADINO
                                                                                                     i c
10

11      DANIEL IBARRA             individual
                            an                               COMPLAINT FOR DAMAGES FOR

12                                     Plaintiff             1    DISABILITY DISCRIMINATION IN
                                                                             OF GOV T CODE   12940 ET
13
                                                                    Q
14                                                           2    RETALIATION IN VIOLATION OF
        UPS SUPPLY CHAIN SOLUTIONS INC                  a         GOV T CODE   12940 ET SEQ
15      Delaware corporation UPS SUPPLY CHAIN
        SOLUTIONS GENERAL SERVICES INC a                     3    FAILURE TO PREVENT
16      Delaware corporation and DOES 1 through 20                DISCRIMINATION AND RETALIATION
        inclusive                                                 IN VIOLATION OF GOV T CODE
1                                                                  12940 k

1g                                    Defendants             4    FAILURE TO PROVIDE REASONABLE
                                                                  ACCOMMODATIONS IN VIOLATION QF
19                                                                GOV T CODE   12940 ET SEQ

20                                                           5    FAILURE TO ENGAGE IN A GOOD
                                                                  FAITH INTERACTIVE PROCESS IN
21                                                                VIOLATION OF GOV T CODE                                    12940
                                                                  ET SEQ AND
22
                                                             6    WRONGFUL TERMINATION IN
23                                                                VIOLATION OF PUBLIC POLICY

24

                                                                    DEMAND OVER                           25 000
25
                                                                 DEMAND FOR JURY TRIAL
26

27
                                                                                                                    3Y        F AX
28




                                                             1
                                                   COMPLAINT FOR DAMAGES
 Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 6 of 27 Page ID #:19



 1           COMES NOW PLAINTIFF DANIEL IBARRA and for causes of action against

 2   Defendants and each of them alleges as follows

 3

 4                                               JURISDICTION

 5           1
                    This Court is the proper court and this action is properly filed in the County of SAN
 6   BERNADINO       because Defendants     obligations    and
                                                                   liability   arise     therein       because Defendants

 7   maintain offices and transact business within the County of SAN BERNADINO and because the work
 8
     that is the subject of this action was performed by Plaintiff in the County of SAN BERNADINO
 9

10                                               THE PARTIES

11           2     Plaintiff DANIEL IBARR A          hereinafter   referred    to   as   MR IBARRA              at all times


12   relevant hereto was a resident of the County of SAN BERNADINO State of California
13           3     Plaintiff is informed and believes and based thereupon alleges that at all times relevant

14
     hereto Defendant UPS SUPPLY CHAIN SOLUTIONS INC was a Delaware corporation doing
15   business in the County of SAN BERNADINO State of California

16           4     Plaintiff is informed and believes and based thereupon alleges that at all times relevant

17   hereto Defendant UPS SUPPLY CHAIN SOLUTIONS GENERAL SERVICES INC was a Delaware

1g   limited liability company doing business in the County of SAN BERNADINO State of California
             5
19                 Defendants UPS SUPPLY CHAIN SOLUTIONS INC and UPS SUPPLY CHAIN

20   SOLUTIONS GENERAL SERVICES INC hereinafter referred to jointly as Employer Defendants
21   were Plaintiff s employers joint employers andlor special employers within the meaning of
22   Government Code       12926   subdivision   d    12940   subdivisions          a    h   1     h    3   A   and   i   and



23   12950 and regularly employ five 5 or more persons and is therefore subject to the jurisdiction of this

24   Court


25           6     At all times relevant herein Employer Defendants were Plaintiff s employers joint

26   employers and or special employers within the meaning of the Labor Code and Industrial Welfare

27   Commission Order No 4 2001 and are liable to Plaintiff on that basis

28




                                                          2
                                           COMPLAINT FOR DAMAGES
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 7 of 27 Page ID #:20



    1           7        The true names and capacities whether individual corporate associate or otherwise of

    2   the Defendants named herein as DOES 1 20 inclusive are unknown to Plaintiff at this time and

    3   therefore said Defendants are sued by such fictitious names Plaintiff will seek leave to amend this
    4   complaint to insert the true names and capacities of said Defendants when the same become known to

    5
        Plaintiff Plaintiff is informed and believes and based thereupon alleges that each ofthe fictitiously
    6   named Defendants are responsible for the wrongful acts alleged herein and are therefore liable to

    7   Plaintiff as alleged hereinafter

    8          8         Plaintiff is informed and believes and based thereupon alleges that at all times relevant

    9   hereto Defendants and each of them were the agents employees managing agents supervisors
10      coconspirators parent corporation joint ernployers alter egos successors and or joint ventures of

11      Employer Defendants          and in doing the things alleged herein were acting at least in part within the
12
        course and scope of said agency employment conspiracy joint employer alter ego status successor
13      status and orjoint venture and with the permission and consent of Employer Defendants

14             9         Plaintiff is   infortned    and   believes     and   based thereupon    alleges    that    Employer

15      Defendants and defendants named as DOES 1 20 acted in concert with one another to commit the

16      wrongful acts alleged herein and aided abetted incited compelled and or coerced one another in the

1       wrongful acts alleged herein and or attempted to do so including pursuant to Government Code
1g       12940 i     Plaintiff is further informed and believes and based thereupon alleges that Employer

19      Defendants and defendants named as DOES 1 20 and each ofthem formed and executed a conspiracy
20      or common plan pursuant to which they would commit the unlawful acts alleged herein with all such

21
        acts alleged herein done as part of and pursuant to said conspiracy intended to cause and actually
22      causing Plaintiff harm

               10
23                       Whenever and wherever reference is made in this complaint to any act or failure to act
24      by a Defendant or co Defendant such allegations and references shall also be deemed to mean the acts

25      and or failures to act by Employer Defendants and DOES 1 20 acting individually jointly and severally
26             11        Plaintiff   has   filed   complaints    of     discrimination   retaliation   failure     to   prevent

        discrimination   and or retaliation                     termination under Government Code
27                                             and wrongful
                                                                                                            12940 et seq
        the California Fair Employment                        Act       FEHA    with the California Department of Fair
28                                            and
                                                    Housing



                                                                    3
                                                    COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 8 of 27 Page ID #:21



    1   Employment      and
                               Housing     DFEH       and has satisfied Plaintiff s administrative prerequisites with

    2   respect to these and all related filings

    3

    4                        ALTER EGO AGENCY SUCCESSOR AND JOINT EMPLOYER


    5           12          Plaintiff is informed and believes and based thereupon alleges that there exists such a

    6   unity of interest and ownership between Employer Defendants and DOES 1 20 that the individuality
    7   and separateness of defendants have ceased to exist

    8           13          Plaintiff is informed and believes and based thereupon alleges that despite the formation

    9   of purported corporate existence Employer Defendants and DOES 1 20 are in reality one and the

10      same



11              14          Accordingly Employer Defendants and DOES 1 20 constitute the alter egos of one
12      another and the fiction oftheir separate corporate existence must be disregarded


13              15          As a result of the aforementioned facts Plaintiff is informed and believes and based

14      thereupon alleges that Employer Defendants and DOES 1 20 are Plaintiff s joint employers by virtue

15      of one or more joint corporations        businesses    or enterprises and that Plaintiff was an employee of


16      Employer Defendants         and   DOES 1 20         Plaintiff performed services for each and every one of

1       Defendants and to the mutual benefit of all Defendants and all Defendants shared control of Plaintiff


1g      as an employee either directly or indirectly and the manner in which Employer Defendants and DOES

19      1 20 s businesses were and are conducted


20              16          Alternatively Plaintiff is informed and believes and based thereupon alleges that as and

21      between Employer Defendants            and   DOES    1 20   1    there is an express or implied agreement of


22      assumption pursuant to which Employer Defendants and DOES 1 20 agreed to be liable for the debts

23      of   each   other     2   the transaction between Employer Defendants and DOES              1 20 amounts to a


24      consolidation or merger of        the two or more   businesses   or corporations   3   Employer Defendants and


25      DOES 1 20 are mere continuations of each other or 4 the transfer of assets to Employer Defendants


26      and DOES 1 20 are for the fraudulent purposes of escaping liability for each other s debts Accordingly

27      Employer Defendants and DOES 1 20 are the successors of each other and are liable on that basis

28




                                                                    4
                                                     COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 9 of 27 Page ID #:22



 1                                         FACTUAL ALLEGATIONS

 2           17      In or around March 2015 Employer Defendants hired MR IBARRA to work as a truck

 3   driver MR IBARRA was a full time non exempt employee              and performed all of his job duties

 4   satisfactorily before he was wrongfully terminated on or around Apri1 12 2018

 5           18
                     On or around March 16 2017 MR IBARRA sustained various injuries to his body while
 6   working

 7           19      Between approximately March 26 2017 and May 6 2017 MR IBARRA was placed on
 8   lite duty
 9           20      On   approximately   May   214   2017 MR    IBARRA s     supervisor informed him of

10   Employer Defendant s policy which limits injured employees to two months of lite duty and that he
11   would no longer be permitted to work until his Doctor had removed his work restrictions

12           21      In or around January 2018 MR IBARRA contacted his supervisor and informed him

13   that he would be undergoing surgery for his injuries and would be able to return to work within three to

14   four months after he had recovered

15           22      On or around February 1 2018 MR IBARRA underwent surgery for his injuries

16           23      On or around March 16 2018 MR IBARRA received a termination letter from Employer


17   Defendant

1g           24      After reviewing the letter MR IBARRA contacted his supervisor who informed him

19   that the company had filled his position and that he was free to re apply but should only do so if his

20   Doctor had removed his restrictions otherwise Employer Defendant would not rehire him


21           25      Accordingly MR IBARRA was wrongfully terminated on March 16 2018
22

23                                         FIRST CAUSE OF ACTION


24               FOR DISCRIMINATION IN VIOLATION OF GOV T CODE                       12940 ET SEQ

25                                        AGAINST ALL DEFENDANTS


26           26      MR IBARRA re alleges and incorporates by reference all preceding paragraphs
27   inclusive as though set forth in full herein


28




                                                         5

                                             COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 10 of 27 Page ID #:23



    1             27   At all times hereto the FEHA was in full force and effect and was binding upon
    2   Employer Defendants

    3             28   As   such   term is used under FEHA   on the bases enumerated in this part means or refers

    4   to discrimination on the bases of one or more of the protected characteristics under FEHA

    5             29   FEHA requires employers to refrain from discriminating against an employee on the
    6   basis of disability and or medical condition real or perceived and engagement in protected activities
    7   from occurring
    8             30   MR IBARRA was a member of multiple protected classes as a result of his disability
    9   or perceived disability medical condition or perceived medical condition and engagement in protected
10      activities



11                31   At all times relevant hereto MR IBARRA was performing competently in the position
12      he held with Employer Defendants

13                32   MR IBARRA suffered the adverse employment actions of unlawful discrimination

14      failure to investigate remedy and prevent discrimination failure to reinstate and return to work and

15      tertnination and was harmed thereby
16                33   MR IBARRA is informed and believes that his disability or perceived disability
1       medical condition or perceived medical condition and engagement in protected activities and some


1g      combination of   these   protected characteristics under   Government Code     12926   j   were motivating

19      reasons and factors in the decisions to subject MR IBARRA to the aforementioned adverse employment

        actions
20

21                34   Said conduct violates the FEHA and such violations were a proximate cause in MR

22      IBARRA s damages as stated below


23                35   The foregoing conduct of Employer Defendants individually and or by and through its

24      officers directors and or managing agents was intended by Employer Defendants to cause injury to

25      MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and

26      conscious disregard of the rights of MR IBARRA or subjected MR IBARRA to cruel and unjust

27      hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or

28




                                                              6
                                                 COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 11 of 27 Page ID #:24



  1   fraud           Civil Code
              under
                                   3294 thereby entitling MR IBARRA to punitive damages in an amount
  2   appropriate to punish or make an example of Employer Defendants

  3            36      Pursuant to Government Code      12965 b      MR IBARRA requests a reasonable award of

  4
      attorneys fees and costs including expert fees pursuant to the FEHA
  5


  6                                          SECOND CAUSE OF ACTION

  7                 FOR RETALIATION IN VIOLATION OF GOV T                           ODE   12940 ET SEQ

  8                                          AGAINST ALL DEFENDANTS

 9             37      MR   IBARRA re alleges and incorporates by reference all preceding paragraphs
10    inclusive as though set forth in full herein

11             38
                       At all times hereto the FEHA was in full force and effect and was binding upon
12    Employer Defendants

13            39       These laws set forth in the preceding paragraph require employers to refrain from
14    retaliating against an employee for engaging in protected activity
15            40       MR
                            IBARRA engaged in the protected activities of requesting accommodation
16    requesting medical leave exercising his right to medical leave and complaining about and protesting
1 7   Employer Defendants discriminatory conduct towards MR IBARRA based upon MR IBARRA s
1g    disability medical condition real or perceived and use of inedical leave

19            41       MR IBARRA suffered the adverse employment actions of unlawful discrimination

20    failure to investigate remedy and or prevent discrimination forced unpaid leave failure to reinstate
21    and or return to work and termination and was harmed thereby
22            42       MR    IBARR A    is   informed   and       believes   that   MR    IBARRA   s   requests   for

23    accommodation request for medical leave exercise of his right to medical leave               complaints and

24    protestations about PEP BOYS discriminatory conduct and or some combination of these factors were

25    motivating reasons and or factors in the decisions to subject MR IBARRA to the aforementioned

26    adverse employment actions



27            43       Employer Defendants violated the FEHA by retaliating against MR IBARRA and

28    terminating MR IBARRA s employment for attempting to exercise his protected rights by taking


                                                              7

                                              COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 12 of 27 Page ID #:25
                                      w

    1
        medical leave and requesting accommodation for his disability and or medical condition as set forth
    2   hereinabove      MR IBARRA s engagement in such protected activities were a substantial factor in

    3   Employer Defendants           decision to subject MR IBARRA to the aforementioned adverse employment

    4   actions



    5             44      MR IBARRA is informed and believes and based thereupon alleges that the above acts

    6   of retaliation committed by Employer Defendants were done with the knowledge consent and or
    7   ratification of or at the direction of Employer Defendants and Employer Defendants Managers

    8             45      The above said acts of Employer Defendatns constitute violations ofthe FEHA and were

    9   a proximate cause in MR IBARRA s damages as stated below

10                46      The foregoing conduct of Employer Defendants individually and or by and through its
11      officers directors and or rnanaging agents was intended by Employer Defendants to cause injury to
12      MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and
13      conscious disregard of the rights of MR IBARRA or subjected MR IBARRA to cruel and unjust

14      hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or
        fraud           Civil Code
15              under
                                         3294 thereby entitling MR IBARRA to punitive damages in an amount
16      appropriate to punish or make an example of Employer Defendants


1                 47      Pursuant to Government Code        12965 b     MR IBARRA requests a reasonable award of

1g      attorneys fees and costs including expert fees pursuant to the FEHA

19

20                                               THIRD CAUSE OF ACTION


21                      FOR FAILURE TO PREVENT DISCRIMINATION AND RETALIATION

22                                        IN VIOLATION OF GOV T CODE                      12940 k

23                                              AGAINST ALL DEFENDANTS

24                48     MR IBARRA re alleges and incorporates by reference all preceding paragraphs
25      inclusive as though set forth in full herein

26                49     At   all   times hereto the FEHA   including   in   particular   Government Code   12940 k   was

27      in full force and effect and was binding upon Employer Defendants This subsection imposes a duty on

28      Employer Defendants to take all reasonable steps necessary to prevent discrimination and retaliation



                                                                 8
                                                   COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 13 of 27 Page ID #:26



 1
     from occurring As alleged above Employer Defendants violated this subsection and breached its duty
 2   by failing to take all reasonable steps necessary to prevent discrimination and retaliation from occurring
 3            50          The above said acts of Employer Defendants constitute violations of the FEHA and were

 4   a proximate cause in MR IBARRA s damages as stated below

 5            51
                          The foregoing conduct of Employer Defendants individually and or by and through its
 6
     officers directors and or managing agents was intended by Employer Defendants to cause injury to
 7
     MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and
 8   conscious disregard of the rights of MR IBARRA or subjected MR IBARRA to cruel and unjust

 9   hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or
10   fraud           Civil Code
             under
                                         3294 thereby entitling MR IBARRA to punitive damages in an amount
11   appropriate to punish or make an example of Employer Defendants

12            52          Pursuant to Government Code          12965 b     MR IBARRA requests a reasonable award of

13   attorneys fees and costs including expert fees pursuant to the FEHA
14


15                                                  FOURTH CAUSE OF ACTION

16                    FOR FAILURE TO PROVIDE REASONABLE ACCOMMODATIONS

17                                    IN VIOLATION OF GOV T CODE                    12940 ET SEQ

18                                                  AGAINST ALL DEFENDANTS

19            53          MR IBARRA re alleges and incorporates by reference all preceding paragraphs
20   inclusive as though set forth in full herein

              54          At         times hereto   the FEHA               in                Government Code   12940 m
21                             all
                                                               including        particular




22   was in full force and effect and was binding upon Employer Defendants
              55
23                        This subsection imposes an ongoing duty on employers to make reasonable
24   accommodation for the known physical disability and or medical condition of an employee

25            56          At all relevant times MR IBARRA was a member of a protected class within the

26   meaning   of    in   particular    Government Code        12940   a    12986 1 et seq because MR IBARRA had

27   a disability a physical condition that affected MR IBARRA s major life activities and or a medical

28   condition of which Employer Defendants had both actual and constructive knowledge




                                                                   9
                                                      COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 14 of 27 Page ID #:27



 1                57       At all times herein MR IBARRA was willing and able to perform the duties and
 2    functions of the position in which MR IBARRA was employed or could have performed the duties

 3    and    functions     of   that   position with or without      reasonable accommodation            At no time would the

 4    performance of the functions of the employment position witl a reasonable accommodation for MR

 5
      IBARRA s disability and or medical condition actually or as it was perceived by Defendants have
 6    been    a   danger   to MR       IBARRA    s   or         other person s   health   or            Accommodation of MR
                                                          any                                  safety

 7
      IBARRA s disability and or medical condition real or perceived by Employer Defendants would not
 8    have imposed an undue hardship on Employer Defendants Employer Defendants failed and refused to
 9    accommodate MR IBARRA s disability and or medical condition failed to engage in the interactive
10    process with MR IBARRA and continued to violate this obligation up to and including the date of MR
11    IBARRA s termination


12                58       The above said acts ofEmployer Defendants constitute violations ofthe FEHA and were

13    a proximate cause in MR IBARRA s damages as stated below

14                59
                           The foregoing conduct of Employer Defendants individually and or by and through its
15    officers directors and or managing agents was intended by Employer Defendants to cause injury to
16    MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and
1 7   conscious disregard of the rights of MR IBARRA or subjected MR IBARRA to cruel and unjust

1g    hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or
      fraud            Civil Code
19            under
                                          3294 thereby entitling MR IBARRA to punitive damages in an amount
20    appropriate to punish or make an example ofEmployer Defendants


21                60       Pursuant to Government Code             12965 b   MR IBARRA requests a reasonable award of


22    attorneys fees and costs including expert fees pursuant to the FEHA

23

24


25

26

27


28




                                                                       10
                                                          COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 15 of 27 Page ID #:28



 1                                               FIFTH CAUSE OF ACTION

 2             FOR FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE PROCESS

 3                                    IN VIOLATION OF GOV T CODE                      12940 ET SEQ

 4                                              AGAINST ALL DEFENDANTS

 5          61           MR IBARRA re alleges and incorporates by reference all preceding paragraphs
 6   inclusive as though set forth in full herein

            62           At         times hereto the FEHA                 in                Government Code   12940 n   was
 7                            all
                                                            including          particular




 8   in full force and effect and was binding upon Employer Defendants

 9          63           This subsection imposes an ongoing duty on employers to engage in a timely good faith

10   interactive process with the employee to determine effective reasonable accommodations if any in
11   response to a request for reasonable accommodation by an employee with a known physical disability
12   or known medical condition and or becoming aware of the employee s need for accommodation
13          64           At all relevant times     MR   IBARRA was a member of a protected class within the


14   meaning   of   in   particular     Government Code      12940    a
                                                                                12986 1 et seq because MR IBARRA had
15   a physical disability that affected MR IBARRA s major life activities and or a medical condition of

16   which Employer Defendants had both actual and constructive knowledge

17          65           MR IBARRA reported the disability and or medical condition to Employer Defendants
1g   and requested accommodations triggering Employer Defendants obligation to engage in the interactive

19   process with MR IBARRA but at all times herein Employer Defendants failed and refused to do so


20   Thereafter despite Employer Defendants continuing obligation to engage in the interactive process

21   with MR IBARRA and MR IBARRA s desire to continue working in some capacity Employer

22   Defendants failed and refused to have any dialogue with MR IBARRA and Employer Defendants

23   violated and continued to violate this obligation up to and including the date of MR IBARRA s
     termination
24

25           66          The above said acts ofEmployer Defendants constitute violations ofthe FEHA and were


26   a proximate cause in MR IBARRA s damages as stated below


27           67          The foregoing conduct of Employer Defendants individually and or by and through its

28   officers directors and or managing agents was intended by Employer Defendants to cause injury to



                                                                 11
                                                    COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 16 of 27 Page ID #:29



    1   MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and
    2   conscious disregard of the rights of MR           IBARRA or subjected MR           IBARRA to cruel and unjust

    3   hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or
    4   fraud   under    Civil Code        3294 thereby entitling MR IBARRA to punitive damages in an amount
    5   appropriate to punish or make an example ofEmployer Defendants

    6              68     Pursuant    to   Government Code      12965 b       MR IBARRA requests a reasonable award of


    7   attorneys fees and costs including expert fees pursuant to the FEHA
    8

    9                                              SIXTH CAUSE OF ACTION


10                                              FOR WRONGFUL TERMINATION

11                      IN VIOLATION THE PUBLIC POLICY OF THE STATE OF CALIFORNIA


12                                                AGAINST ALL DEFENDANTS

                   69     MR
13                                 IBARRA re alleges and incorporates by reference all preceding paragraphs
14      inclusive as though set forth in full herein


15                 70     At all relevant times mentioned in this complaint the FEHA was in full force and effect

16      and was
                    binding   on   Employer Defendants        This law requires Employer Defendants to refrain among

1       other things from discriminating against any employee on the basis ofdisability or perceived disability

1g      medical condition or perceived medical condition and from retaliating against any employee who

19      engages in protected activity

20                 71      At all times mentioned in this complaint it was a fundamental policy of the State of

21      California that Employer Defendants cannot discriminate and or retaliate against any employee on the

22      basis of disability or perceived disability medical condition or perceived medical condition and or

23      engagement in protected activity

24                 72      MR IBARRA believes and thereon alleges that MR IBARRA s disability and medical

25      condition real or perceived engagement in protected activity with respect to these protected classes

26      and   or   some    combination       thereof   were   factors    in   Employer Defendants   conduct   as   alleged




2       hereinabove


28




                                                                        12
                                                       COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 17 of 27 Page ID #:30



    1            73
                          Such discrimination and retaliation resulting in the wrongful termination of MR
 2      IBARRA s employment on the basis of MR IBARRA s disability and medical condition real or
 3      perceived use of inedical leave engagement in protected activity and or some combination of these
 4      factors were a proximate cause in MR IBARRA s damages as stated below

 5               74       The above said acts of Employer Defendants constitute violations of the Government

 6      Code    and   the public policy of the    State   of   California   embodied   therein   as set   forth   above   Employer

 7      Defendants                 these   laws                                                             MR      IBARRA
                        violated
                                                  by discriminating          and
                                                                                   retaliating   against                       and



 8      terminating MR IBARRA s employment in retaliation for exercise of protected rights
                 75
 9                        At all times mentioned in this complaint it was a fundamental policy of the State of
10      California that employers cannot discriminate and or retaliate against any employee in violation of
11      FEHA


12               76       MR    IBARRA is         informed      and   believes     and based thereupon alleges            that MR

13      IBARRA s status as a protected member of the class under FEHA was a proximate cause in MR

14      IBARRA s damages as stated below

                 77
15                        The foregoing conduct of Employer Defendants individually and or by and through its
16      officers directors and or managing agents was intended by Employer Defendants to cause injury to

1 7     MR IBARRA or was despicable conduct carried out by Employer Defendants with a willful and

ig      conscious disregard of the rights of MR IBARRA or subjected MR IBARRA to cruel and unjust

i9      hardship in conscious disregard of MR IBARRA s rights such as to constitute malice oppression or

20      fraud   under   Civil Code     3294 thereby entitling MR IBARRA to punitive damages in an amount
21      appropriate to punish or make an example ofEmployer Defendants

22               78       Based on Employer Defendants                conduct as alleged herein Defendants are liable for

23       2 055 78 in statutory penalties pursuant to Labor Code               203 and other applicable provisions as well

24      as attorneys fees and costs


25

26

2


28




                                                                       13
                                                     COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 18 of 27 Page ID #:31



 1                                                  PRAYER FOR RELIEF

 2
                WHEREFORE MR IBARRA seeks judgment against Defendants in an amount according
 3    to proo


 4              1       For a money judgrnent representing compensatory damages including lost wages
 5    earnings commissions retirement benefits and other employee benefits and all other sums of money
 6    together with interest on these amounts for other special damages and for general damages for

 7    mental pain and anguish and emotional distress and loss of earning capacity
 8              2
                        For prejudgment interest on each of the foregoing at the legal rate from the date the
 9    obligation became due through the date of judgment in this matter


10              3       For injunctive relief barring Defendants discriminatory employment policies and
11    practices in the future


12              4       For injunctive relief barring Employer Defendants discriminatory employment
13    policies and practices in the future and restoring MR IBARRA to MR IBARRA s former position
14    with Employer Defendants


15              5       For   punitive   damages   pursuant   to Civil Code   3294 in amounts sufficient to punish

16    PEP BOYS for the wrongful conduct alleged herein and to deter such conduct in the future

1 7             6       For costs of suit attorneys fees and expert witness fees pursuant to the FEHA and or


1g    any other basis

19              7       For postjudgment interest and


20

21


22

23

24

25

26

27

28




                                                                  14
                                                   COMPLAINT FOR DAMAGES
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 19 of 27 Page ID #:32



 1       8       For any other relief that is just and proper
 2
     DATED   January   14 2019                        THE DOMINGUEZ FIRM LLP
 3

                                                                               t




 4

                                                      By
 5                                                           ace H Kim Esq
                                                            Carlos A Perez Esq
 6                                                          Matias N Castro Esq
                                                            Attorneys for Plaintiff
 7                                                          DANIEL IBARRA

 8

 9                                      JURY TRIAL DEMANDED


10       MR IBARRA demands trial of all issues by jury
11
     DATED   January   14 2019                        THE DOMINGUEZ FIRM LLP
12                                                                 p




13
                                                      By
14                                                          Jace H Kim Esq
                                                            Carlos A Perez Esq
15                                                          Matias N Castro Esq
                                                            Attorneys for Plaintiff
16                                                          DANIEL IBARRA


17

18

19

20

21

22

23


24


25


26

27

28




                                                       15
                                          COMPLAINT FOR DAMAGES
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 20 of 27 Page ID #:33




               CIV 190115 CIV DS 1901160 CCCS 082106



                             Scanned Document Coversheet
System Code      CIV

Case Number      DS1901160

CaseType         CIV                  THIS COVERSHEET IS FOR COURT
Action Code      CCCS
                                     PURPOSES ONLY AND THIS IS NOT
Action Date      01 15 19
                                     A PART OF THE OFFICIAL RECORD
ActionTime       8 21
                                      YOU WILL NOT BE CHARGED FOR
Action Seq       0006
                                                      TH I S PAG E
Printed   by     RHERN




Civil Case Cover Sheet filed




                                         NEW FILE
      Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 21 of 27 Page ID #:34
    ATTQRNEY OR PARTY WiTH                     UT   ATTdRN Y Name                          arnumber and    address                                                                                FORCOtJRI USEOMtY
     Jace H Ktrri                Es4       SBId 282 3             Car os A Perez Esq SBN 285645
     Matias N Castro Esq                                 SBN 308498
     THE DQ1I IINGUEZ FTRM LLP
     3254 Wilshire Blvd Ste 1200 Los An eles CA 40Ui0                                                                                                                                                            w



                T      a    oNENo         213   381 4Q11                                              Fv   rrt      213 Zfll 82 12                                           sa        r                                           L
                                                                                                                                                                                        F                                              n       an rs
                                           Iaintiff Dan e1 Ibarra                                                                                                                  C        l            a
    a1    oRNEY FOR rnre            a                                                                                                                                                   i
SUPERIOR COURT OF CALIFORNIA                                           GtiUNTY OF                          a1 C Inp
              STREET ADDRESS             247 WeSt TI11Td                                       t
                                                                                   7LTEe
                                                                                                                                                                                                     r       N                         iJ
           nqa uroo AanREss 247 West Third Street
          c Y Arro z P coo  San Bemardino    A                                                       15 U210
                     Bw r cH r nME       San Bernardino                             tai               Civzl Division
                                                                                                                                                                                                                          s




    CASE NAME                                                                                                                                                                                                r       si        4r 1        4            1 U7

    Ibarra             v    UPS         Su           1        Chain Solutions Inc                           et al
                                                                                                                                                                            CASE NUMBE4
           CIYIL CASE COV R SHEET                                                                          Complex Case Designation
                Unlimited                      F         7        Limited                                                                                                                                        y            Ty               s
                                                                                                                      nter                          Jornder                                                                                         a




                Amount                                            Amount
                                                                                                                                                                              D E
                demanded                                          demanded is                       Fi ed with ftrst appearant z                    by   defendant
                exceeds            Z5 000                          25 OpQ or less                          CaL Rules c fGourt rule 3 4D2                                          pT

                                                                       lt     Is 1 6 be        w musi 6e                                        IrrStrvctions on             2

1    Check one box below for the case type that besf describes this case
                                                                                                   Goetract
              u to   Tort                                                                                                                                       Provlsianally Comp x Civit Litigatian
                                                                                                           Breach                                                   Cal Rules af Gaurt rules 3 40d 3 4 8
                      Auta    22                                                                                      of   cctntracUwarrarriy             tI6

                       Uninsured        motorist             46                                            Rule 3J40           collections         09                      AntitrustlTrade regulation fJ3

     Other PI PDlWD Personal InjurylPraperty                                                               Other    collectians           09                    I          Gonstrue4ian defect 1 U
     Dam       r  gf t Death Tort                                                                          Irtsurance covera              e    18               t      i   Mass tort 40
                                                                                                                                                                                                                                                            Y         f
     Q                Asbestos 04
                                                                                                           Othet    contract         37                                    Secudties li gatipn 28
                       Praduc      liability 24j                                                   Real   Properky                                                         Envirorrmenfaltfoxlc tart 3E
                       Medieai     malpractice                45                                            minent

                                                                                                           aondemnatior
                                                                                                                       domainllnverse
                                                                                                                                    14
                                                                                                                                                                0 Insuranoe caver e claims adsing irom tMe
                      Qther PI PDM D 23                                                                                                                                    abnve listed provisbnalty cbmpie ease
                                                                                                   Q       W     ongful eviction          33                               types 41 X
         Ntt         F tlPpNVD Qthe                 Tprt

                       Business tort      unfair         business             practice    U7
                                                                                                           a herreaC property                 26                Enfarc ment af Jutlgment
                      Civil rights 08                                                              Unlawfui      Detainer                                       0 Enforcement ofjudgment 24
                                                                                                           Commercial 31
     0t
     u Fraud
                      DefamaUon

                               16
                                          13

                                                                                                           Residentiai 3
                                                                                                                                                                Miscellaneous Civi1 Gomplairrt

                                                                                                                                                                Q RICO 27
                       Intellectual property                  Y9                                           Drugs      88
                                                                                                                                                                           Other complaint not speciied aboue                                      42
     t
                      Professionai        negligence                   25                          Judicial Reuiew
                                                                                                                                                                Miss       lianeous Giyil Petition
                 E    Other   non       PltF   t WD tort 35                                                Asset forfeiture U5
                                                                                                                                                                           partnerShip ar d corporat gavemanc                                        29 j
         Em          toyment                                                                               Petition   re arbitration            award     ti
                                                                                                                                                                           pther petition notspecihed above 43
                      Wrangful termination 36                                                              Wdt of mandate 02a

     Q                Other   employment                 16                                                4ther udioial review 3

2         This case                       is      cc mplex under rule 3 400 of the Califomia Rules of Caurt ffthe case is compfex mark the
                                                                       is not
          factors requiring exceptional judicial m nagement
          a    Q            Large number of separately represeoted part es                                                     d               Large number of witnesses
          b                 Extensive motion practice raising difficuit or n vel                                               e               Cnordination with related actions pending in one or more courts
                            issues that            will      be time consuming to resolve                                                      in other counties states or countries or in a fed ral court
          c    0            Substantial            amounYof                 documentary            evidence                    f               Substantiaf postjudgment judicial supervision

3         Remedies sought check aN fhat apply                                              a          rnanetary            b              nonrnoneiary declaratary                or   injunctive                relief                c           puni ive
4         Number af causes of actian                                    specifyJ          S iX 6
5         ThiS        case                is             0 is               r ot   a class actinn suit
6         1f there are any known relatad eases file and serve a notice                                                     of      related case            You rflg          form GM 015

Da e January 14 2019
Jace H Kim Esc
                                                             es    t    rrr                                                                                                       p             ta

                                                                                                                               C
          Plaintiff must file his couer sheet with the first paper fifed in the actian or proceedirrg except small ctaims cases or case filed
          under        the Probate Code                           Family      Cflde or Welfare              nd    Institutions Code                      aL Rules of Ccaurt rule 3220 Failute to file may result
          in sanctions
          File this caver sheet in addition to any eower shest requiced by local court rule
          I this case is complex under rule 3 404 et s q of the Califomia Rules af Court you must serve a capy of this caver sheeYon all
          other parties to the action or proeEeding
          Unless thi is a collections case urtder rule 3 740 or a camplex case this couee sheet will be used for statistical purpo es Otl
                                                                                                                                                                                                                                                               1 of

Fortn Adopted far Mandalory Use                                                                                                                                                                 r co n tiisa              ao       2zo 3 0d4 3 A03 3 ao
  Jutlicisl GounGl M CaHfomia
                                                                                                   CIVIL CASE C01 ER SFIEET                                                             CaI Stanrterds of JudleiaC AdminiaVaGon std 3 10
  CM Q10 Raw July 1 2W7                                                                                                                                                                                                    4        94u
      Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 22 of 27 Page ID #:35
                                                                                                                                                                                                      G
                                                                    INSTR        IUNS G1N Ht3W TC COMRLETE THE CO                                                 SHEET
      Plaintiffs and C7 thers Filing     irst                               a ers       If you r    ing a first p p r for example a cot p aint in a civil         yau must

        ete and file alt ng with your first p                               er   ttte Givil Ca B Cc varSheet oir tt ned an page 1   This ttt rmatian N be        to campile
  tatistics      about           the types and                 r u nbers af c     es filed You must complete items 1 thr      h 6 an he           In it   1 you muat check
  o box forthe case ty i that kkt asC d
c r                                                                               the case If the case fits both a general ra i a more sp     G type Qf cas lis ed in it m 1
check the more specific one If th case has multipte causes of actian chedc the bc x that best indicate the primary cause of action
To assist you in campleting the sheet examples af fhe cases thaf befong under each c se type in item 1 are provided below A couer
shee must be filed anly with your initial paper Fsilure ta fil a cover sheat with the first papar fiied in 2 civil cas may subject a party
ifs counsel ar both tfl sanetions under rules 2 30 and 3 220 af the Califomia Rules of Gourt
To Psrties in Rule 3 740 Collections Gases A cafiscfions case under rule 3 740 is defined as                                                                             n actio fpr ret very af money
owed in a sum stated to be certain that is not more than 25 Of10 exclusive of interest and attorney s fees arising fram a transactian in
whic property services or money was acquired on credit A calleGtians case does na incfude an action seeking the followi g 1j to t
damages   2 punitive damages 3 recowery of real property            4 re very of tersonal property or 5 a p Esjudgment writ af
attachment The identification of a case as a rule 3 740 eolfectiot s case an this fornl means that it will be exet t rt from the general
time for service reqairements and case management rules uniess a defendant files a responsive pleading                                                                             A rule 3 740 collections
case will be subject to the requirements for servioe and obtaining a judgment in rule 3 74Q
TQ Parties in Comptex                               Gases            In compfex cases only parties mu t alsa use the Civil Case Gaver Sheef tp tlesignate whether the
aase is campiex If a piaintiff belieues the case is complex under rale 3 400 af the Celifamia Rules of Caurt tttis must be indie tsd by
completing the apprapriate baxes in items 1 and 2 If a plaintiff design   t                                                                      as    amplex  the eaver sti       at ust   be   se   with he
complaint on all parties to the action A defendant may file and se e no t                                                                    t   tha   the time of its first ap        rance a            irt the
piaintiffs designation a counfer designation that th case is not compiex ar if the plaintiff has made ncs designation a designativn that
the case is corttplex
                                                                                                 p E TYPES AND                      XAMPLES
Auto Tort                                                                        Cantract                                                                     Provislonaily Complox Civil Li igation Cal
      Auto       22         Personal injury Property                                Breach        of   GantracUWarranty j08                                   Rulas af Co rt Rules 3 44034Q3
               RamagelWrongful Death                                                        Breach       2entaULease
                                                                                                         of                                                         AntftrusVTrade Regulation 03
                                                       if the                                      Contract not unlewfu detainer                                    Canstruction Defect 10
      U insured Motorist 46
               case     involvesan              uninsured                                                ar wrongfW evfetiortj                                      Clatms lnvolving Mass Tort 4
                                                                                            Go     tracfJWBrranty Breach Selisr                                     Securities Litigation 28
               motorist  claim sn6ject to
                                                                                                   Plaintiff       raat fi    ud ornsglfgence                       EnyironmentaUTaxic Tort 3D
               arbitration check this ifem

               rnstesd of Auto                                                              Negligent 8reach                 of   ContracU                          Insurance Coverage Claims
Other PI PQMID                    P rsonal          Injpry     t                                    ntN  rr                                                             jarisrng from provis Dnatly ca rt sl x
                DamageNVrongtul                        Deathj                            Other Breach of Contrac lWarranty                                              c se type list d above 47
Property
                                                                                     Goliectiort5 e g m ney owed bpen                                           Ertio cemeni pf Judgrt etrt
      As6esttas 04                                                                          book aecount                08                                          Eniarcement af Jud ment 2

           Asbestas                               Damage
                                                                                            Coi   tion Case S Iler Piainfiff                                            Abstr Ct dt Judgment Out of
                                     Property
               Asbestos    Pe sonal Injuryl                                                 4ther Pramissary hlotelGallections                                              CoUnty
                       Wrongful Death
                                                                                                   CaBe                                                                 Confessic n of Judgment non
                                                                                     Insuranc          Coverage          nat      provisionally                              domestic rela ions
      Product Liabi              ity     rtat asbesfos or
                                                                                            comptex           18                                                        Sister State Judgment
               toxir envimnmental                      24
      Medical Malpractice 45                                                                Auto Su6rogation                                                            Administrative Ageney Award
               Medicel Malpractice                                                          O her Goverage                                                                  not unpaJd taxes
                    Physicians   Surgeans                                            Other Contract 3T                                                                  PetitionlCeRification af Entry of
                                                                                                                                                                           Judgment on Unpaid Taxes
               Other Professional Health Care                                               Contractual Fraud
                                                                                            Qther GonUact                                                               Othe r E nforcement of Judgment
                       Malpractice                                                                                    Dispute
      Other PUPDNW                        23                                     Real P aperty

               Premises                                                             Eminent Domainflntrerse                                                     pg c lianeous Ctvil Cam p IaP t
                                     Uability     e    g     siip
                                                                                                                                                                       4 27
                       and       fall                                                       Cantlemna ion 14
                                                                                     Wrongful E iction                                                               ther Gomplaint not speci ed
               Intentional            Bodily tnjurylP6NW                                                             33j
                                                                                                                                                                        above 42
                                     assauN vandalism                                Oti
                        e    g                                                              rReal PropeRy e g yuiet titlej 26j                                          p    f tory Re ef Only
               Intentional Infliction vf                                                    Wrtt o Posse3sion of Real Properiy
                                                                                                                                                                        njunctiVe Reliefi Only nor
                    Emotional Distress                                                      Mortgage Foredesure
                                                                                                                                                                            haraSsmeRt
               Negiiger t Inflictian of                                                     Quiet Tiile
                                                                                                                                                                          Nechanics Lien
                        Distresa
                       Emotional                                                            Other Real        Propetty            notemir ent
                                                                                                                                                                         Qther Commercial Complaint
           Other PIIRD WD                                                                   domain landlaref             en        nt vr
                                                                                                                                                                             Cese roro tortlr oM ompiex
N sn PUPDtW D Otherj Tort                                                                   forectosure                                                                  Qther Givil Compl tnf
      Business Tort Unfair Business                                              Unlawfult s aloer                                                                           non to hon arr p1e c
          Practice            0                                                      Gommercial 31y                                                             Niiscellaneaus Civil Petikion
      Civil Rights            e      g   discrimination                              Resident       al   32
                                                                                                                                                                   Partnership and Corporate
           false arrestj                 not   civit                                 Drugs       38      ifthe case inuatves itlegal                                   Gavemance 21
           harassment                     08                                                drug5 check this ltem                   ofh rwlse                      Other PeUtion not specified
      Detamation                 e   g    slander          libel                            report as     Commercia                or   ResidertE aq                   ebove      43
                13                                                               Judiciai Review
                                                                                                                                                                       Clvil Hsrassment
      FtaUd 16j                                                                      Assek Forfeiture       05                                                         Workpl8ce Vlo nc8
      Intellectual          Property           19                                    Petition      Re Arbitration Award 11                                             Elder Dependerrt Adult
      Professional Negl gence                          25                            Writ   of   Mandate 42
                                                                                                                                                                            Alause
         Legal Maipractice                                                                  Writ    ldministrative Mandamus                                             Elec ion Confest
           Other Professional Malpractice                                                   Writ    Mandamus on Limited CouR                                            p     on far t ame Gh nge
                     nat medicat orlegal                                                         Case Maiter
                                                                                                                                                                        P titiot fi r Rclief From Late
      Other Non PiIPD VW Tart                                5                              Writ    Other     Limited Court Gase                                             Clairn
Employment                                                                                       ReView                                                                Clther Civi Petition
      Wrongfui Termination                       36j                                 O her Judlcial Revfew 39
      Other      Emplayment 15                                                          Raview of Meafth pfficer                         rder
                                                                                        Notice ofAppeal Labor
                                                                                             CtYN i            8l1

cnn o7o   Re     i   ix a   zoo                                                                                                                                                                           e   ots
                                                                                     CIViI CASE COVER                                   HEET
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 23 of 27 Page ID #:36




                C IV 190115 C IV DS 1901160 COA 082204



                             Scanned Document Coversheet
System Code       CIV

Case Number      DS1901160

CaseType         CIV                  THIS COVERSHEET IS FOR COURT
Action Code      COA
                                     PURPOSES ONLY AND THIS IS NOT
Action Date      01 15 19
                                     A PART OF THE OFFICIAL RECORD
ActionTime        8 22
                                      YOU WILL NOT           E CHARGED FOR
Action           0004
          Seq
Printed          RHERN
                                                     TH I S PAG E
          by




Certificate of Assignment received




                                         NEW FILE
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 24 of 27 Page ID #:37

                      SUPERIOR COURT OF CALIF RNIA COUNTY OF SAN BERNARDINO


Daniel Ibarra                                                               CASE N               p              t           1c
                                                                                        k



                             vs                                             CERTIFICATE OFASSIGNMENT


UPS Suppiy Ch in Salutions Inc et al

A civil action or proceeding presented for ling must be acaompanied by this CertifiGate If the ground is the
residence of a party nams and residence shaq be stated

The undersig ed declares that the above entitled matter is fil d for proceedings in the
se s   a o me
                             District af the Superfar Court under Ru le 404 af this ourt for the
checked reasan

                 General                              Collectiorr


                Nature afA tio n                Ground
            1   Adoption                        Petitianer reside within the district
           2    Conseruator                     P titioner   or   conservatee resides with n the     district                        f        f pX
            3 Cantract                          Performance in the district is expressly provided for
           4    Equity                          The cause of ctian arose within the district
            5   Eminent Domain                 The properky is located within the district
           6    Famity   Law                    Plaintiff defendant petitioner or respondent resides within the district
            7   Guardianship                    Petitioner rarward resides within the district or has pfoperty within the district
           8    Harassment                      PlainfifiF d fendant petitioner a respondenf resides within the distriet
           S    Mandate                        The defendant fun tions wholly within the district
           1 a Name Change                     The petitioner resides within he district
           11   Personal    Injury             The injury occurred within the district
    0      12    Personal    Property          The property is lacated within the district
           13 Probate                          Dece ient resided oe r sides within the district 4r had property within the
                                               dEstrict
           14 Prohibition                      The defendant functions wholly within the dis rict
           15 Review                           The defendant functions wholly within the district
           16    Title to Real      Property   The property is lacated within fhe dis rict
           17    Transferred Action            The lower court is located within the district
           18    Unlawful Detainer             The property is ocated within the district
 Q         19 Domestic Violsnce                The petitioner defendant plaintiff or respondent resides within the dist ict
           2a C ther
           21    THIS FILING WOULD             NORMALLY fALL 1NITHIN JURISDICTIEQN OF SUPERIOR C4URT

The address of the accitlent perfcarman e party detention place of business or ather factt r which qu iifies
this case for filing in the abave design ti district is
    llPS Supply   Chain Sulutfons                                                           1590 S Archibaid Ave
    NAME      1NDICATE TtTLE OR OTHER QUAUFYING FACTQR                                      ADC7RES5

    Ontaria                                                                 CA                                      91761
    CtTY                                                                   5TATE                                ZIP Gl 1


1 declare under penalty af perjury tha tMe foregaing is true and correct and that this declaratian was ex cuted
0    January 14 2o s                              t   os a                                                                       Califc mia




                                                                                                u       a




                                                CERTIFIGATE OF ASSIGNMENT
13 16503 360 Rev 06 2014
    Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 25 of 27 Page ID #:38




               C IV 190115 C IV DS 1901160 N I 082202



                           Scanned Document Coversheet
System Code    CIV


Case Number    DS1901160


caSeTy     e   c v                  THIS COVERSHEET IS FOR COURT
ActionCode     NI
                                    PURPOSES ONLY AND THIS IS NOT
Action Date    01 15 19
                                   A PART OF THE OFFICIAL RECORD
ActionTime      8 22
                                     YOU WILL NOT BE CHARGED FOR
Action   Seq   0002
                                                      TH I S PAG E
Printed by     RHERN




Notice Imaged




                                         NEW FILE
Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 26 of 27 Page ID #:39
                      SUPERIOR                COURT          OF    CALIFORNIA                 COUNTY      OF   SAN   BERNARDINO




San        Bernardino               District                      Civil

247        West       Third Street


San        Bernardino                    CA     924150210




                                                                                              CASE   NO        CIVDS1901160



                                                                   NOTICE           OF    TRIAL SETTING              CONFERENCE




 IN       RE        IBARRA      V        UPS    SUPPLY             CHAIN          SOLUTIONS           INC       ET AL


THIS           CASE       HAS   BEEN           ASSIGNED             TO       JOHN M           PACHECO       IN DEPARTMENT       S31
 FOR ALL             PURPOSES


Notice is hereby given that the above entitled case has been set for
Trial Setting Conference at the court located at 247 west Third Street
 SAN       BERNARDINO                    CA     92415             0210



                     HEARING             DATE           07    15    19       at     8    30    in Dept         S31




 DATE           Ol    15       19        Nancy          Eberhardt                 Court       Executive        Officer
                                                                                                                       RAFAEL   HERNANDEZ
                                                                                                                By


                                          CERTIFICATE                   OF    SERVICE



 I am a Deputy Clerk of the Superior Court for the County of San
 Bernardino                at       the       above          listed          address           I am not a party to this
 action             and    on       the       date       and       place          shown       below  I served a copy of               the
 above          listed          notice
           Enclosed in a sealed envelope mailed to the                                                         interested party
 addressed                above           for       collection                and       mailing       this      date  following
 standard             Court          practices

           Enclosed             in       a    sealed          envelope              first class             postage prepaid in         the
 U    S        mail       at    the       location                shown       above           mailed to the           interested party
 and       addressed                 or as shown on the attached listing
                                    as    shown          above

      p    A copy of this notice was given to the filing party at the counter
           A copy of this notice was placed in the bin located at this office
 and       identified                as       the       location for                the above          law firm s        collection of
 file stamped documents


 Date          of    Mailing              Ol       15    19

 I declare under penalty of perjury that the foregoing is true and
 correct              Executed                on    O1       15    19    at       San    Bernardino             CA



                                                                                          BY     RAFAEL         HERNANDEZ




 civ       ntsc       20130417
      Case 5:19-cv-00419-MWF-KK Document 1-2 Filed 03/07/19 Page 27 of 27 Page ID #:40
Notice   NTSC
                 has been printed for the fallowing AttorneysfFirms
or   Parties   or   Case    Number CZVDS1901160   on   1   15f19



 THE    DaMINGUEZ    FIRM
 325Q    WILSHIRE BLVD SUITE 1200
 LOS    ANGELES     CA   90010
